DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23, 27-28, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0051995 A1 to Katsuno et al. (“Katsuno”) in view of U.S. Patent Application Publication No. 2013/0032839 A1 to Shen et al. (“Shen”).							As to claim 21, although Katsuno discloses a light-emitting diode package, comprising: an LED chip (1s), comprising a lateral surface (sides of 1); a pair of bumps (4, 7, 14), arranged under the LED chip (1s) without extending out from the lateral surface (sides of 1), and separated from each other by a gap (between bumps), each of the pair of bumps (4, 7, 14) including a first part (4, 7) and a second part (14) placed under the first part (4, 7); and a covering part (11), surrounding the pair of bumps (4, 7, 14); wherein the first part (4, 7) has a first horizontal width, the second part (14) has a second horizontal width smaller than the first horizontal width, and wherein the first part (4, 7) has a first lateral surface facing to the gap (between bumps), the second part (14) has a second lateral surface facing to the gap (between bumps), the second lateral surface has a flat shape (See Fig. 1, Fig. 2, Fig. 3, Fig. 10, ¶ 0041, ¶ 0042, ¶ 0046, ¶ 0064, ¶ 0065, ¶ 0066, ¶ 0097, ¶ 0098, ¶ 0132, ¶ 0153, ¶ 0154, ¶ 0155, ¶ 0156, ¶ 0157, ¶ 0158), Katsuno does not further disclose the first lateral surface has a wriggle shape.		However, Shen does disclose wherein the first part (14) has a first lateral surface and the first lateral surface has a wriggle shape (142) (See Fig. 3, Fig. 5, ¶ 0013, ¶ 0014, ¶ 0016, ¶ 0017).										In view of the teaching of Shen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Katsuno to have the first lateral surface has a wriggle shape because the wriggle shape can improve light emitting efficiency and better light output (See ¶ 0017).		As to claim 22, Katsuno in view of Shen further discloses wherein the gap (between bumps) is formed in a period-repeating wriggle shape (142) or an irregular wriggle shape (142) only between the first lateral surfaces of the first parts (4, 7/14) (See Katsuno Fig. 3 and Shen Fig. 5) (Notes the gap is defined by the bumps).			As to claim 23, Katsuno further discloses wherein the pair of bumps (4, 7, 14) comprises Cu, Ni, Cr, Sn or Ag (See ¶ 0097, ¶ 0132).							As to claim 27, Katsuno further discloses wherein the first part (4, 7) has a first thickness, the second part (14) has a second thickness thicker than the first thickness (See Fig. 3, ¶ 0064, ¶ 0065, ¶ 0066).									As to claim 28, Katsuno further discloses wherein the covering part (11) directly contacts the first lateral surface and the second lateral surface (See Fig. 10, ¶ 0155).		As to claim 35, Katsuno in view of Shen further discloses wherein the first part (4, 7/14) has a first outer lateral surface opposite to the gap (between bumps), the first outer lateral surface is flat (See Shen Fig. 5).								As to claim 36, Katsuno further discloses wherein the covering part (11) is filled in the gap (between bumps) (See Fig. 3).								As to claim 37, Katsuno further discloses wherein the LED chip (1s) has a side surface which is not covered by the covering part (11) (See Fig. 1, Fig. 2, Fig. 3).		As to claim 38, Katsuno further discloses wherein the side surface is coplanar with the covering part (11) (See Fig. 1, Fig. 2, Fig. 3).			
Claims 21, 23, 25-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0212110 A1 to Chen et al. (“Chen”) in view of U.S. Patent Application Publication No. 2013/0285101 A1 to Sugizaki (“Sugizaki”).								As to claim 21, although Chen discloses a light-emitting diode package, comprising: an LED chip (10c), comprising a lateral surface (sides of 101c); a pair of bumps (601c, 602c, 80c, 90c), arranged under the LED chip (10c) without extending out from the lateral surface, and separated from each other by a gap (502c), each of the pair of bumps (601c, 602c, 80c, 90c) including a first part (601c, 602c) and a second part (80c, 90c) placed under the first part (601c, 602c); and a covering part (70c), surrounding the pair of bumps (601c, 602c, 80c, 90c); wherein the first part (601c, 602c) has a first horizontal width, the second part (80c, 90c) has a second horizontal width smaller than the first horizontal width, and wherein the first part (601c, 602c) has a first lateral surface facing to the gap (502c), the second part (80c, 90c) has a second lateral surface facing to the gap (502c), the second lateral surface has a flat shape (See Fig. 2, Fig. 6, ¶ 0018, ¶ 0041, ¶ 0043, ¶ 0044, ¶ 0045), Chen does not further disclose the first lateral surface has a wriggle shape.									However, Sugizaki does disclose wherein the first part (23, 24) has a first lateral surface and the first lateral surface has a wriggle shape (See Fig. 20, ¶ 0037, ¶ 0095, ¶ 0096, ¶ 0099, ¶ 0101, ¶ 0103).									In view of the teachings of Chen and Sugizaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to have the first lateral surface has a wriggle shape because the wriggle shape provides recesses and protrusions to enhance the adhesion strength with the covering part such that the chipping and the peeling do not occur easily and the undesirable exposure of the side face of the first part can be suppressed (See Chen Fig. 2 and Sugizaki ¶ 0096).								As to claim 23, Chen further discloses wherein the pair of bumps (601c, 602c, 80c, 90c) comprises Cu, Ni, Cr, Sn or Ag (See ¶ 0043, ¶ 0045).					As to claim 25, Chen in view of Sugizaki further discloses wherein the first part (601c, 602c/23, 24) has a surrounding formed in a period-repeating wriggle shape (See Sugizaki Fig. 20) such that the period-repeating wriggle shape provides the recesses and protrusions to enhance the adhesion strength.							As to claim 26, Chen in view of Sugizaki further discloses wherein the first part (601c, 602c/23, 24) has a surrounding formed in an irregular wriggle shape (See Sugizaki Fig. 20) such that the irregular wriggle shape provides the recesses and protrusions to enhance the adhesion strength.								As to claim 27, Chen further discloses wherein the first part (601c, 602c) has a first thickness, the second part (80c, 90c) has a second thickness thicker than the first thickness (See Fig. 2).										As to claim 28, Chen further discloses wherein the covering part (70c) contacts the first lateral surface and the second lateral surface (See Fig. 2).				As to claim 29, Chen discloses further comprising a protecting part (600c) connected to the LED chip (10c) and separated from the pair of bumps (601c, 602c, 80c, 90c) by an annular gap (FIG. 6G) (See Fig. 2, Fig. 6, ¶ 0043) (Notes: the protecting part serves as a physical barrier to protect elements adjacent thereof).				As to claim 30, Chen further discloses wherein the protecting part (600c) is covered by the covering part (70c) (See Fig. 2).							As to claim 31, Chen further discloses wherein the protecting part (600c) has a bottom surface covered by the covering part (70c) (See Fig. 2).				As to claim 32, Chen further discloses wherein the pair of bumps (601c, 602c, 80c, 90c) has a bottommost surface, the bottom surface has an elevation higher than the bottommost surface (See Fig. 2).								As to claim 33, Chen further discloses wherein the protecting part (600c) has a shape of rectangle (See Fig. 2, ¶ 0043).									As to claim 34, Chen further discloses wherein in a bottom view, the protecting part (600c) has an area smaller than that of the second part (80c, 90c) (See Fig. 2, Fig. 6) (Notes: the protecting part has a small area relative to the second part and confined in the annular gap, whereas the second part has a comparable area relative to the LED chip, such that the protecting part has an area smaller than that of the second part).		As to claim 36, Chen further discloses wherein the covering part (70c) is filled in the gap (502c) (See Fig. 2).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0051995 A1 to Katsuno et al. (“Katsuno”) and U.S. Patent Application Publication No. 2013/0032839 A1 to Shen et al. (“Shen”) as applied to claim 21 above, and further in view of U.S. Patent Application Publication No. 2018/0340681 A1 to Cok (“Cok”). The teachings of Katsuno and Shen have been discussed above.						As to claim 24, although Katsuno discloses a vertical height of the first part (4, 7) may be 1 μm to 10 μm (See Fig. 1, ¶ 0138), Katsuno and Shen do not further disclose wherein the gap has a width which is between 1μm and 30μm and a ratio of the width to the vertical height is between 0.5 and 2.0.						However, Cok does disclose wherein the width of the gap is between 1 μm and 30 μm (See ¶ 0057) such that a ratio of the width (1 μm/20 μm) to the vertical height (1 μm/10 μm) is between 0.5 and 2.0.								In view of the teachings of Katsuno and Cok, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katsuno and Shen to have wherein the gap has a width which is between 1μm and 30μm and a ratio of the width to the vertical height is between 0.5 and 2.0 because the width of the gap may be adjusted in view of the overall dimension of the light-emitting diode package where a larger gap may prevent undesirable contact and a smaller gap may obtain a smaller dimension. Further, the vertical height of the first part may also be adjusted in view of the overall dimension of the light-emitting diode package where a greater vertical height may improve wettability and a smaller vertical height may obtain a smaller dimension (See Cok ¶ 0057 and Katsuno ¶ 0138).
Lastly, the applicant also has not established the critical nature of “wherein the gap has a width which is between 1μm and 30μm and a ratio of the width to the vertical height is between 0.5 and 2.0”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 					It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	
Response to Arguments
Applicant's arguments with respect to claim 21 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on July 28, 2021 have been fully considered but they are not persuasive. Applicants argue “The bumps (18) do not have the wriggle surface on the lateral surface…The references cited by the Examiner fail to recognize this problem or address it in the manner prescribed by the present application…Sugizaki does not teach or suggest preventing the crack issue of the package.” This is not found persuasive because the claim requires the first part and the second part, where the second part has a smaller width and the flat lateral surface while the first part has the wriggle shape. Shen et al. clearly teaches the first part 14 having the bigger width has the wriggle shape while the second part 18 having the smaller width has the flat lateral surface. Therefore, Katsuno et al. in view of Shen et al. clearly meets the claimed limitation as the first part of Katsuno et al. is provided with the wriggle shape of Shen et al. for better light output. Further, it is noted that the combination of Katsuno et al. and Shen et al. meets all the claimed physical limitation such that the alleged feature of preventing the crack issue of the package does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure: Chen et al. (US 2017/0373226 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815